November 26, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          ALPER KARAALI, Appellant

NO. 14-11-00577-CV                           V.

                  PETROLEUM WHOLESALE, L.P., Appellee
                    ________________________________

     This cause, an appeal from the judgment in favor of appellee, Petroleum
Wholesale, L.P., signed May 17, 2011, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Alper Karaali, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.